Citation Nr: 1036750	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) or other chronic psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD, depression and a dysthymic disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left lower 
extremity disorder.

4.  Entitlement to service connection for a left lower extremity 
disorder, claimed as due to exposure to chemicals or a motor 
vehicle accident, and secondary to a low back disorder. 

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right lower 
extremity disorder.

6.  Entitlement to service connection for a right lower extremity 
disorder, claimed as due to exposure to chemicals or a motor 
vehicle accident, and secondary to a low back disorder.

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.

8.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1967, 
and from December 1990 to August 1991. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from September 2004 (PTSD, lower extremity disorders) and 
August 2006 (low back) rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.    

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  

In the above-mentioned September 2004 rating decision, the RO 
additionally denied a claim of entitlement to service connection 
for a left shoulder disorder.  An increased rating claim for a 
service-connected right shoulder was increased to 10 percent.  
The Veteran filed a June 2005 notice of disagreement indicating 
that he wished to appeal these issues.  The RO subsequently 
granted service connection for degenerative joint disease of the 
left (non-dominant) shoulder in an August 2006 rating decision.  
The grant of service connection constituted a full award of the 
benefit sought on appeal as to this issue.  See Grantham v. 
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Further, an April 
2007 rating decision increased both his right and left shoulder 
disorder evaluations to 20 percent disabling.  Significantly, the 
Veteran indicated in a May 2008 statement that he was satisfied 
with the ratings assigned for his shoulder disabilities and did 
not want to further pursue an appeal regarding either of these 
issues.

The issues of entitlement to service connection for bilateral 
lower extremity disorders and a low back disorder are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a decision dated in March 2003, the RO denied service 
connection for PTSD or other chronic psychiatric condition based 
on the finding that there was no current diagnosis of PTSD and no 
nexus between the Veteran's current psychiatric disorders and 
service; the Veteran did not appeal the March 2003 decision 
within one year of being notified. 

2.  In a decision dated in March 2003, the RO denied service 
connection for left and right lower extremity disorders based on 
the finding that they were a manifestation of his back disability 
and not a separate disorder; the Veteran did not appeal the March 
2003 decision within one year of being notified.

3.  In a decision dated in March 2003, the RO denied service 
connection for a low back disorder based on the finding that the 
condition was neither incurred in nor was caused by service; the 
Veteran did not appeal the March 2003 decision within one year of 
being notified. 

4.  The evidence received since the March 2003 RO decision raises 
a reasonable possibility of substantiating the claims of 
entitlement to service connection for an acquired psychiatric, 
left and right lower extremity disorders, and a low back 
disorder.   

5.  The Veteran indicated that he was exposed to the actual death 
or threatened death of himself and others from hostile military 
activity including incoming SCUD missile attacks; and, while not 
verified, the claimed in-service stressor is consistent with the 
places, types, and circumstances of service.  

6.  A VA contracted psychologist has diagnosed the Veteran as 
suffering from 
PTSD, has determined that the claimed in-service stressor (being 
fearful of SCUD missile attacks) is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, which denied the Veteran's 
claim of entitlement to service connection for PTSD or other 
chronic psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been presented since the March 
2003 RO decision denying service connection for PTSD or other 
chronic psychiatric disorder; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The March 2003 rating decision, which denied the Veteran's 
claim of entitlement to service connection for a left lower 
extremity disorder is final.  38 U.S.C.A. § 7105 (West 2002), 
38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

4.  New and material evidence has been presented since the March 
2003 RO decision denying service connection for a left lower 
extremity disorder; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The March 2003 rating decision, which denied the Veteran's 
claim of entitlement to service connection for a right lower 
extremity disorder is final.  38 U.S.C.A. § 7105 (West 2002), 
38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

6.  New and material evidence has been presented since the March 
2003 RO decision denying service connection for a right lower 
extremity disorder; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  The March 2003 rating decision, which denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

8.  New and material evidence has been presented since the March 
2003 RO decision denying service connection for a low back 
disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

9.  The criteria for entitlement to service connection for PTSD 
have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009), § 
3.304(f) (2009) (as amended by 75 Fed. Reg. 39,843-39,852 (July 
13, 2010) & 75 Fed. Reg. 41,092 (July 15, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Board finds sufficient evidence to reopen the 
Veteran's claims for PTSD or other chronic psychiatric disorder, 
left and right lower extremity disorders, and a low back 
disorder.  Further, with respect to the claim for service 
connection for an acquired psychiatric disorder on the merits, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, with respect to these claims, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed claims of entitlement 
to service connection for psychiatric, leg, and back disorders in 
October 2000.  The RO, in March 2003 denied the Veteran's claims 
for PTSD or other chronic psychiatric disorder based on the 
finding that there was no current diagnosis of PTSD and no nexus 
between the Veteran's diagnosed anxiety and depressive disorders 
and his active service.  His claim for a low back disorder was 
denied on the finding that the condition was neither incurred in 
nor was caused by service.  His claims for left and right lower 
extremity disorders were essentially denied on the basis that 
they were a manifestation of his back and not a separate 
disorder, and that his back disability was not related to 
service.  The Veteran did not appeal that decision within a year, 
and it became final.  The evidence of record at the time of the 
March 2003 rating decision included service treatment records, a 
December 2002 VA examination, and VA treatment records, including 
letters from a VA treating physician. 

The Veteran filed an untimely notice of disagreement with the 
March 2003 rating decision in May 2004.  The RO considered this 
as a petition to reopen the claims of entitlement to service 
connection for an acquired psychiatric disorder, and left and 
right lower extremity disorders.  In September 2004, the RO 
denied the Veteran's claim for left and right lower extremity 
disorders, and an acquired psychiatric disorder on the basis that 
no nexus existed between these disorders and service.  The 
Veteran filed a new claim for a low back disorder in June 2005.  
In August 2006, the RO denied the Veteran's claim on the basis 
that there was no nexus between his current back condition and 
service.  He appealed.

The evidence added to the record since the March 2003 RO 
decision, includes VA treatment records, March 2006 (back) and 
November 2008 (psychiatric) VA examinations, a letter from a VA 
treating physician and testimony provided at a May 2010 BVA 
hearing.  

With respect to his PTSD claim, the Board finds that a November 
2008 VA examination references a diagnosis of PTSD.  Further, the 
examiner indicated that there is a relationship between the 
Veteran's diagnosis and his exposure to war-related 
stressors/experiences during service, as such a reasonable 
possibility of substantiating his claim for PTSD is raised.  See 
November 2008 VA examination report. 


With respect to his claims for left and right lower extremity 
disorders, the Board finds that the pertinent evidence, received 
subsequent to the March 2003 RO decision, includes a March 2005 
letter from his VA treating physician Dr. S. D.  Specifically, 
Dr. S. D., indicated that the Veteran had developed some sort of 
severe never diagnosed neuromuscular disorder, requiring 
hospitalization at the VA.  The Board parenthetically notes that 
a March 2003 VA treatment record confirms that the Veteran was 
hospitalized for bilateral lower extremity weakness.  The March 
2005 VA treating physician noted that the Veteran's issues were 
consistent with problems encountered by others in that Theatre of 
operation, including conjectural causes such as environmental 
exposures in the Gulf war theater.  A September 2005 letter from 
Dr. S.D. referenced the Veteran's earlier hospitalization for 
"an unexplained neuromuscular weakness" and indicated that his 
symptoms were no inconsistent with "the late effects of 
organophatic exposure."  As such, lower extremity disorders 
separate from the Veteran's back have been diagnosed along with 
an opinion relating this disorder to service.

With respect to his claim for a low back disorder, the Board 
finds that the pertinent evidence, received subsequent to the 
March 2003 RO decision, includes a March 2006 VA examination.  
Specifically, the VA examiner noted that based on all the medical 
information provided, the Veteran's low back problems were caused 
by or the result of an in-service motor vehicle accident. 

Given the physicians' medical opinions, a reasonable possibility 
of substantiating his claims is raised.  The Board finds that 
this is new and material evidence to reopen the Veteran's claims.  
Therefore, his PTSD or other chronic psychiatric disorder, left 
and right lower extremity disorders, and low back disorder claims 
will be reopened.

III.  Service Connection for an Acquired Psychiatric Disorder 

Having decided that the claim should be reopened, the Board will 
address the issue of entitlement to service connection for an 
acquired psychiatric disorder on the merits.

The Board initially notes that during the pendency of this 
appeal, the Veteran was granted service connection for a 
cognitive disorder due to a traumatic brain injury. See January 
2009 rating decision.  As such, the scope of the Veteran's 
acquired psychiatric disorder claim does not include a cognitive 
disorder.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §1110.  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009). 

The Veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, depression and a dysthymic 
disorder, is based on various stressors, including (1) being 
present/fearful SCUD missile attacks while he was stationed at 
the Kobar Towers in Saudi Arabia, (2) having to get an anthrax 
vaccination, (3) having his son and daughter fighting in the 
"Zone" while he was also there (4) and guarding a prison for 
enemy combatants.  See May 2010 BVA hearing transcript and 
September 2006 Statements in Support of Claim for Service 
Connection for PTSD.

Of note, the Veteran indicated in his September 2006 statement 
that in January 1991, while stationed in Saudi Arabia during 
Operation Desert Storm, SCUD missiles were being blown up over 
where he lived and the debris would fall around the area where he 
was staying.  He stated that one SCUD attack shook the entire 
building.  He indicated that he was scared because he did not 
know what chemicals were being used in the SCUDS. 

The Veteran additionally stated in his September 2006 statement 
that his unit was assigned to the "EPW Camp" where he processed 
and guarded enemy prisoners on a daily basis.  He indicated that 
it was stressful because he had to be in close proximity to enemy 
prisoners and he was not allowed to have his weapon.  He stated 
that the prisoners outnumbered the guards and he was in constant 
fear that he would be hurt or even killed. 

The Board notes that the provisions relating to the establishment 
of service connection for PTSD, found at 38 C.F.R. § 3.304(f), 
were amended, effective July 13, 2008.  See 75 Fed. Reg. 39,843-
39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) 
(effectuating a correction to the July 13, 2010 Federal 
Register).  As set forth in the Federal Register, the revised 
provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 
2010, and apply to any claim that "[w]as appealed to the Board 
before July 13, 2010 but has not been decided by the Board as of 
that date."  Id.  Because the Veteran's claim was pending before 
the Board on July 13, 2010, but had not yet been decided at that 
juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for 
consideration in this case.

This recent regulatory change has eliminated the requirement for 
corroboration of a claimed in-service stressor if it is related 
to the Veteran's fear of hostile military or terrorist activity.  
It is necessary that a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  

With respect to the Veteran's allegations, this regulatory change 
is only applicable to his alleged stressors (fear) pertaining to 
SCUD missile attacks while he was stationed in Saudi Arabia and 
guarding a prison for enemy combatants, because these incidents 
relate to "fear of hostile military or terrorist activity."  
The Board notes that the Veteran's DD 214 indicates that the 
Veteran served in Southwest Asia (SWA) from January 9, 1991 to 
April 1, 1991.  He was assigned to a military policy company.  
Personnel records confirm that he was ordered to active duty to 
service in support of Desert Shield.  They additionally note that 
he served in an imminent danger pay area SWA beginning January 9, 
1991, an end date is not noted. 

The Board initially notes that a November 2008 VA examination 
confirms a diagnosis of PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  

Although the available service treatment records do not note any 
complaints or treatment for psychiatric issues, an November 2008 
VA contracted psychologist indicated that the Veteran had PTSD 
which was most likely a result of his service in the Gulf War.  
The examiner reviewed the Veteran's claim file.  He additionally 
considered the Veteran's reported history of being activated in 
December 1990 for Operation Desert Storm.  The Veteran reported 
that he was shipped out to Saudi Arabia with the 970th Military 
Police Company where he was going to run the prison camps as soon 
as the war started.  He reported that his prison camp was in the 
middle of the desert.  During his examination, the Veteran 
reported nightmares of SCUD missile and chemical attacks.  He 
stated that he gets up at night to check doors and windows to see 
if they are secured and locked, since he came back from Saudi 
Arabia.  The examiner noted that the above symptoms were 
indicative of PTSD.  

There are no contradictory opinions of record.  In fact, an April 
2002 letter from the Veteran's VA treating physician indicated 
that the Veteran had been treated for PTSD with depression as a 
direct result of his Gulf Service.  An August 2008 
neuropsychology consult similarly indicated that the Veteran's 
problem with chronic anxiety (possible PTSD) was the result of 
the constant threat of a SCUD missile attack.  However, as noted 
above, in order to apply the recent regulatory change eliminating 
the requirement for corroboration of a claimed in-service 
stressor, it is necessary that a VA psychiatrist or psychologist, 
or a psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD.  Here, only the November 2008 VA contracted 
psychologist's opinion meets these requirements. 

Additionally, the Board has made a credibility determination that 
the Veteran's claimed stressors, related to his fear of hostile 
military or terrorist activity, are consistent with the places, 
types, and circumstances of his service.  For purposes of 
38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.

As noted above, the Veteran's DD 214 and personnel records 
confirm that he was in an imminent danger pay area while 
stationed in Saudi Arabia as a police.  His claimed stressors of 
being in fear of SCUD missile attacks and guarding a prison 
appear consistent with the places, types, and circumstances of 
his service.  The Board has also considered the Veteran's 
consistent contentions describing his fear of threatened death or 
serious injury described in his statements and testimony provided 
at his May 2010 BVA hearing. 

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
Veteran, and the Veteran's demeanor when testifying at a hearing.  
See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The 
testimony regarding the Veteran's in-service stressors has been 
factually consistent, whether being reported to VA claims 
adjudicators or VA medical providers.  Given the totality of the 
evidence, the Board finds that the evidence favors a finding that 
the Veteran's claimed stressors occurred.

Pursuant to this decision, the Board has made a credibility 
determination that the Veteran's in-service stressors occurred, 
as they are consistent with the places, types, and circumstances 
of his service.  Additionally, as his stressors relate to his 
fear of hostile military or terrorist activity, and a VA 
contracted psychologist has essentially confirmed that the 
Veteran's recurring nightmares of SCUD missile attacks are 
sufficient to support a diagnosis of PTSD, the Board finds that 
the doctrine of reasonable doubt supports a grant of service 
connection for PTSD.  

The Board additionally notes that the Veteran has been diagnosed 
with depression and a dysthymic disorder post-service.  However, 
because no competent evidence causally relates these specific 
diagnoses to active service, there was no treatment for chronic 
depression or a dysthymic disorder in service, and there is no 
record of treatment for these disorders for several years 
following service, a grant of service connection is not 
warranted. See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341, 
346 (1999).

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD or other chronic psychiatric disorder 
has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a left lower extremity disorder has been 
received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a right lower extremity disorder has been 
received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a low back disorder has been received, to 
this extent, the appeal is granted.

Service connection for PTSD is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Left and Right Lower Extremities-  With respect to the 
Veteran's left and right lower extremities, the Board has 
considered a March 2005 VA treating physician's statement that 
the Veteran has some sort of delayed neuromuscular disorder which 
has been found to be consistent with problems encountered by 
others who served in the Gulf War.  He indicated that the 
specific causes for these problems are conjectural but the 
correlation with environmental exposures in the Gulf war theater 
has been accepted.  Similarly, in a letter dated in September 
2005 letter from Dr. S.D. referenced the Veteran's earlier 
hospitalization for "an unexplained neuromuscular weakness" and 
indicated that his symptoms were no inconsistent with "the late 
effects of organophatic exposure."  Little rationale was 
provided. Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion).

The Board finds the above treating practitioner's statements are 
an "indication" that his left and right lower extremity 
disorders may be associated with service, but that there is 
insufficient competent evidence on file for the VA to make a 
decision on the claim.  Additionally, it remains unclear whether 
the Veteran's left and right leg disorders are associated with 
his claimed low back disorder.  Reference is made to a November 
2008 treatment note that specifically describes the Veteran as 
experiencing sciatic pain.

As such, the Board finds that a VA examination is required under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine the 
extent of his left and right leg disorders and whether these 
disorders are proximately due to or the result of his back 
disorder, or are otherwise related to service, to include 
chemical exposure or a February 1991 motor vehicle accident. 

Low Back Disorder-  A March 2006 VA contracted examiner 
determined that the Veteran's low back problems were caused by or 
the result of a service-connected accident.  In the history 
section of the examination it notes that the Veteran was injured 
in a motor vehicle accident while serving in Desert Storm.  
Although a "positive" nexus opinion was rendered, a diagnosis 
of a low back disorder was not rendered.  Rather, lumbar back 
pain was noted in the diagnosis section of examination report.  
The Court has held that symptoms alone without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999). 

Various VA treatment records during the pendency of the Veteran's 
claim do not contain a diagnosis of a low back disorder.  It is 
noted that a January 2006 CT computer manipulation indicated 
degenerative changes at L5-S1.  Further, a January 2005 statement 
from the Veteran's VA treating physician noted that the Veteran 
suffered significant residuals in his low back following a motor 
vehicle mishap in the Gulf. 

It is unclear from the available evidence if the Veteran has a 
current diagnosis of a low back disorder.  The Board finds this 
is a medical question outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions).  As such, a VA examination is required to determine 
the Veteran's current diagnosis.   

In addition to the foregoing, the Board notes that there are 
additional deficiencies that can be cured in this remand.

VA Treatment Records-  The Board observes that the Veteran 
receives treatment through the Central California Health Care 
System (HCS) and the Atwater Community Based Outpatient Clinic 
(CBOC).  The most recent treatment records contained in the 
claims file are dated in June 2009.  While on remand, any 
treatment records from such facilities dated from June 2009 to 
the present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Insure that the Veteran has received 
adequate notice with regard to claims for 
an undiagnosed illness (38 C.F.R. § 3.317) 
and secondary service connection 
(38 C.F.R. § 3.310).

2. Obtain VA outpatient treatment records 
from the Central California HCS and the 
Atwater CBOC beginning in June 2009.  Any 
negative search result should be noted in 
the record. 

3.  Following the development set forth in 
paragraphs 1 and 2 of this REMAND, schedule 
the Veteran for an examination to evaluate 
the relationship to determine the nature 
and etiology of any disability of the low 
back and lower extremities.  Any necessary 
testing should be conducted.  The claims 
file must be reviewed in conjunction with 
such the examination, and the examiner must 
indicate that such review occurred.  

The examiner should first provide an 
opinion as to whether there is objective 
evidence that the Veteran suffers a chronic 
disability/disorder of the lumbar spine, 
left lower extremity, or right lower 
extremity. 

If a disability of the lumbar spine is 
identified, as opposed to merely chronic 
pain, the examiner should state whether it 
is as least likely as not (a 50 percent 
probability or greater) the disability 
had its onset in service or is otherwise 
related to service, to include being the 
result of the 1991 motor vehicle accident.  

Next, the examiner should stated whether 
the Veteran has a chronic neurological 
disability of the lower extremities, e.g., 
sciatica, that had its onset in service or 
is otherwise etiologically related to 
service, to include chemical exposure or 
being due to his low back disability.  

If the Veteran's neurological symptoms of 
the lower extremities cannot be ascribed to 
any known clinical diagnosis, specify 
whether the Veteran has objective 
indications of a chronic disability 
resulting from an undiagnosed illness, as 
established by history, physical 
examination, and laboratory tests, that 
have either (1) existed for 6 months or 
more, or (2) exhibited intermittent 
episodes of improvement and worsening over 
a 6-month period.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


